Citation Nr: 1041704	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-18 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma, 
to include the recurrence of primary cutaneous B-cell lymphoma of 
the scalp.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for convulsions.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.  
His military occupational specialty was aircraft maintenance 
specialist.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, that denied the claims captioned above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claims.  

The Veteran argues that he developed non-Hodgkin's lymphoma, to 
include the recurrence of primary cutaneous B-cell lymphoma of 
the scalp, as a result of in-service exposure to 'JP-4" jet fuel 
containing benzene, and that service connection is therefore 
warranted.  He additionally asserts that as a result of the 
recurrence of this condition he developed migraine headaches and 
convulsions.  

In support of his assertion that he developed lymphoma as a 
result of exposure to JP-4 fuel, he submitted information 
obtained from the internet which discusses the toxicity of 
benzene.  Review of this information does reflect that benzene is 
a known carcinogen, and that it is found in various products, to 
include gasoline and other petroleum products, and in paint 
thinners, and cigarettes.  He also submitted information from the 
Lymphoma Foundation of America indicating that benzene is one of 
the solvents most frequently found to be associated with the 
development of lymphoma.

The record includes private records dated from 1999 forward.  
These documents reflect that the Veteran was initially diagnosed 
with non-Hodgkin's lymphoma of the scalp in 1993 with recurrence 
in 1998.  He underwent radiation therapy for this condition in 
1993 and 1998.  In early 1999, he was again seen for recurrent 
non-Hodgkin's lymphoma of the scalp per bone marrow biopsy.  In 
August of that year, it was noted that his primary cutaneous B-
cell lymphoma of the scalp was in complete remission following 
definitive total electron beam therapy.  This condition remained 
in remission until November 2001 when he developed a left frontal 
mass that was diagnosed as radiation necrosis.  He underwent 
surgery for resection of this mass.  The Veteran subsequently 
developed headaches and seizures in 2001 after the development of 
the left frontal mass.  He underwent a left frontal craniotomy 
for the mass lesion in 2005.  In April 2006, he was diagnosed 
with syringoid eccrine carcinoma of the scalp and he underwent 
wide excision for cancer on April 7, 2006.  The Board also notes 
that in an April 2006 medical record, it is indicated that the 
Veteran had quit smoking approximately 15 years earlier.  

The Veteran has not been examined by VA personnel regarding his 
claims.  

VA's duty to assist includes the provision a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2010).  When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Because the relationship between the Veteran's in-service 
exposure to jet fuel and his subsequent development of non-
Hodgkin's lymphoma, and, by extension, migraine headaches and 
convulsions, is unclear to the Board, the Board concludes that a 
remand for an examination is necessary in order to fairly decide 
the merits of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the conditions on appeal.  
Any records that are not currently 
included in the claims file should be 
obtained and added to the file.  With any 
necessary authorization from the Veteran, 
the AMC/RO should attempt to obtain copies 
of pertinent treatment records identified 
by the Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and Veteran is to 
be informed of such.  If pertinent records 
are received, the AMC should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to this issue.  

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
the diagnosed non-Hodgkin's lymphoma, to 
include recurrence of primary cutaneous B-
cell lymphoma of the scalp, migraine 
headaches, and convulsions.  The claims 
folder should be made available to and 
should be reviewed by the examiner in 
conjunction with conducting the 
examination.  After a review of the claims 
file and examination of the Veteran, the 
VA examiner should specifically offer the 
following opinions:

Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's non-Hodgkin's lymphoma, to 
include recurrence of primary cutaneous B-
cell lymphoma of the scalp, migraine 
headaches, and convulsions, are related to 
his service in the Air Force, to include 
exposure to benzene through exposure to 
JP-4 jet fuel, as a result of his military 
occupational specialty in aircraft 
maintenance?  In rendering the opinions, 
the examiner should consider the Veteran's 
competent report of exposure to JP-4 jet 
fuel, the information sheet indicating 
that JP-4 contains benzene, and the 
article of record discussing a link 
between exposure to benzene and the 
development of lymphoma.  The complete 
rationale for all opinions, with citation 
to relevant medical findings, must be 
provided.

3.  Thereafter, the AMC/RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

The Appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

